Citation Nr: 0512818	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-36 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for right ear hearing loss.

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from July 2000 to July 
2002.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).


FINDINGS OF FACT

1.  The veteran's service medical records do not show 
evidence of right ear hearing loss for VA purposes in 
service.

2.  The veteran does not have a current diagnosis of right 
ear hearing loss for VA purposes.

3.  The veteran's service medical records show evidence of 
treatment for bilateral knee pain.

4.  The veteran does not have a current diagnosis of a 
bilateral knee disorder.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in, or aggravated 
by, active military service, nor can sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2004).

2.  A bilateral knee disorder was not incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.   See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, VA notified the claimant 
by a letter dated in August 2002 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the veteran 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA 
examination records have been associated with the claims 
file.  There is no indication that other Federal department 
or agency records exist that should be requested.  The 
veteran was notified of the 


need for VA examinations.  A VA joints examination was 
conducted in October 2002.  A VA audiological examination was 
scheduled in October 2002, but the veteran failed to appear.  
The veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Service Connection for Right Ear Hearing Loss

The veteran seeks service connection for right ear hearing 
loss.  He worked as an M1 armor crewman during service.  He 
reports having been exposed to loud noise during that time.

Prior to entrance into service, a pre-induction audiological 
examination was conducted.  Puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
15
LEFT
5
0
0
0
0



The average puretone decibel loss and speech recognition 
ability percentages were not reported.   

In May 2000, upon entrance into service, the veteran 
completed a medical prescreening form.  He reported no 
personal history of hearing loss or ear trouble.  No physical 
or clinical examination was conducted.

In December 2001, the veteran was referred for a hearing 
conservation disposition.  The reason for referral was 
"masking required."  The veteran then underwent an 
audiological evaluation.  Puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
5
0
LEFT
0
15
0
0
5

The average puretone decibel loss and speech recognition 
ability percentages were not reported.  The veteran was 
issued handformed dual earplugs.  The examiner remarked that 
the veteran was subject to routine noise exposure.

In April 2002, a service separation examination of the 
veteran was conducted.  The veteran reported that he 
experienced ear trouble and hearing loss, but stated that he 
had not received any treatment for either condition.  An 
audiological examination was also conducted.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
0
0
5
LEFT
5
10
0
5
0

The average puretone decibel loss and speech recognition 
ability percentages were not reported.   

Subsequent to service, the veteran was scheduled for a VA 
audiological examination in October 2002, for which he failed 
to appear.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. § 3.303.  
Moreover, in the case of sensorineural hearing loss, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had hearing loss during service 
or sensorineural hearing loss within the first post-service 
year; (2) whether he has a current hearing loss disability; 
and, if so, (3) whether any current hearing loss disability 
is etiologically related to service.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

The veteran's service medical records do not show clinical 
evidence of hearing loss, as defined by 38 C.F.R. § 3.385, at 
any time during active duty service.  However, although 
hearing loss, as defined by 38 C.F.R. § 3.385, is not shown 
in service or at separation from service, service connection 
can be established if medical evidence shows that it is 
actually due to incidents during service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).

The veteran failed to appear for his scheduled VA 
audiological examination in October 2002.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 
(2004).

There is no evidence in the service medical records that the 
veteran sustained hearing loss for VA purposes.  The 
veteran's evaluation while in service, and examination upon 
separation from service, when compared to his pre-service 
audiological examinations, do not show that the veteran 
experienced hearing loss for VA purposes while in service.  
Additionally, the veteran does not have a current diagnosis 
of hearing loss as defined by the controlling regulations.  
Accordingly, service connection for right ear hearing loss is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Service Connection for Bilateral Knee Disorder

The veteran claims entitlement to service connection for a 
bilateral knee disorder.  He claims that he incurred a 
bilateral knee disorder as a result of injuries during 
service.  Specifically, he claims that his knees were injured 
during basic training at the beginning of his time in 
service.

Prior to entrance into service, a pre-induction medical 
examination conducted in December 1998 revealed all normal 
clinical findings.  The veteran reported no personal history 
of "trick" or locked knees, swollen or painful joints, loss 
of movement of joints, or joint deformity.

Upon entrance into service in May 2000, no physical or 
clinical examination was conducted.  A medical screening 
questionnaire revealed the veteran had no personal history of 
"trick" or locked knees, loss of movement of joints, or 
joint deformity.  

In July 2000, the veteran reported 4 days of bilateral knee 
pain.  The clinical findings were negative for edema, 
erythema, or ecchymosis.  The knees were not tender to 
palpitation, and were found to have a full range of motion.  
The diagnosis was unspecified muscular weakness.  The veteran 
was prescribed Motrin, and directed to apply ice to his knees 
as needed.

Later in July 2000, a progress note revealed the veteran had 
right knee pain for four weeks, with no history of trauma.  
The pain resulted from walking, marching, and running, and 
did not respond to anti-inflammatory medication.  Upon 
physical examination, the right knee had a full range of 
motion.  There was no effusion, laxity, or varus/valgus 
stress.  The anterior drawer, Lachman, and McMurrays tests 
were negative.  The assessment was chronic right knee pain.

In August 2000, the veteran reported two weeks of right knee 
retropatellar pain.  While he did not experience his knee 
locking, it gave out when he was marching.  He rated the pain 
as 8/10 at its worst.  The physical therapist found the 
veteran favored his right knee.  Results of the manual muscle 
test of the lower extremity was 5/5; results of the anterior 
drawer, Lachman, and McMurray tests were negative.  
Varus/valgus was found to be equal bilaterally.  The 
assessment was patellofemoral pain syndrome.

A progress note dated later in August 2000 revealed continued 
bilateral knee pain.  The veteran reported pain under the 
lateral patella, but stated that no injury had occurred.  The 
physical examination revealed a full range of motion with no 
crepitus, edema, erythema, or warmth.  Tenderness to 
palpitation was generalized, with no ligament laxity.  The 
anterior drawer sign was negative.  The assessment was 
bilateral knee pain.

In September 2000, the veteran rated his bilateral knee pain 
as 8-9/10.  The physical examination found a full range of 
motion, with good patellar mobility.  The results of the 
Lachman, McMurrays, and varus/valgus tests were negative.  
The veteran's knees were also negative for edema, effusion, 
and ecchymosis.  Upon palpitation, 


the therapist found bilateral medial and lateral patellar 
facets, and patellar tendon, left greater than right.  The 
assessment was bilateral patellofemoral pain syndrome, and 
overuse.  The veteran was given a profile to run at his own 
pace for the next ten days, and to continue physical therapy.

Later in September 2000, the veteran rated his bilateral knee 
pain 6/10.  A bone scan was normal.  The assessment was 
patellofemoral pain syndrome, and possible overuse.  In 
October 2000, the veteran reported his knee pain worsened 
despite rest, and rated his pain as 10/10.  X-rays were 
negative for any abnormal findings.  Results of the Lachman 
and varus/valgus tests were negative.  No edema, effusion, or 
ecchymosis was present.  There was vague tenderness upon 
palpitation.  The assessment was patellofemoral pain 
syndrome.

An April 2002 service separation examination revealed all 
normal clinical findings.  The veteran reported a history of 
knee trouble, beginning in July 2000 and continuing to that 
time, requiring physical therapy.

Subsequent to service discharge, a VA joints examination was 
conducted in October 2002.  The veteran rated his bilateral 
knee pain as 10/10, and noted popping and grinding, but no 
locking or catching.  There was no laxity of the knees, and 
both lateral and medial ligaments were stable.  There was a 
full range of motion, and full strength for knee extension 
and flexion.  There was no crepitus, swelling, or patellar 
compression.  The anterior drawer test was negative.  The x-
rays conducted showed no bone, joint or soft tissue 
abnormalities.  The impression was normal examination of the 
knees.  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was in 
service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. § 3.303.  
Establishing service connection for a disability which has 
not been clearly shown in service requires the existence of a 
current disability and a 


relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran sustained bilateral knee injuries 
during service; (2) whether he currently has a bilateral knee 
disorder that qualifies as a disability; and, if so, (3) 
whether the current disability is etiologically related to 
the bilateral knee injuries incurred while in service.  The 
Board concludes that medical evidence is needed to lend 
plausible support for the issue on appeal because it involves 
questions of medical fact requiring medical knowledge or 
training for its resolution.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The evidence does not support a grant of service connection 
for a bilateral knee disorder.  Although there is evidence in 
the service medical records that the veteran was treated for 
bilateral knee pain while in service, the veteran does not 
have a current diagnosis of a bilateral knee disorder.  There 
is no evidence of record of treatment for bilateral knee pain 
after October 2000.  The October 2002 VA joints physical 
examination, as well as the x-rays taken therewith, also 
resulted in all normal findings.  

The veteran asserts in his notice of disagreement and 
statement of appeal that he was instructed by the VA examiner 
to bend during his VA joints examination and that he did so, 
as he felt he was ordered to.  He also asserts that he bent 
through his knee pain, and the level of that pain is not 
adequately reflected in the VA examination report.  The Board 
notes that pain is only one criteria for determining whether 
a knee disability exists, and that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001). 

Because there is no diagnosis of a current bilateral knee 
disorder, the criteria set forth for service connection for 
bilateral knee disorder have not been met.  Accordingly, 
service connection for a bilateral knee disorder is not 
warranted.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for bilateral knee disorder 
is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


